
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1230
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Culberson, Mrs. Blackburn,
			 Mr. Jones,
			 Mr. Bishop of Utah,
			 Mr. Gohmert, and
			 Mr. Gary G. Miller of California)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the efforts of State
		  legislatures, Attorneys General, and citizens to resist the implementation of
		  the Patient Protection and Affordable Care Act.
	
	
		Whereas the expanding Federal Government is encroaching on
			 the rights constitutionally reserved for the States and individuals;
		Whereas the Patient Protection and Affordable Care Act
			 attempts to regulate inactivity rather than an activity of United States
			 citizens and the Constitution does not grant the Federal Government the power
			 to regulate inactivity;
		Whereas Congress has never before considered, prior to the
			 individual mandate, legislation that would require citizens to purchase a
			 private good;
		Whereas if Congress has this authority under the
			 Constitution, there is virtually no limit to its power to micromanage the lives
			 of our citizens;
		Whereas the Patient Protection and Affordable Care Act
			 creates an entirely new Federal entitlement program, while the growing cost of
			 existing Federal entitlement programs are already crippling future generations
			 with mountains of debt;
		Whereas the legislatures of more than three-fourths of all
			 the States, including those of Alabama, Alaska, Arkansas, Arizona, Colorado,
			 Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
			 Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New
			 Hampshire, New Jersey, New Mexico, North Carolina, North Dakota, Ohio,
			 Oklahoma, Oregon, Pennsylvania, South Carolina, South Dakota, Tennessee, Texas,
			 Utah, Virginia, Washington, West Virginia, and Wisconsin, have proposed
			 legislation reaffirming their 10th Amendment right to rule and govern in areas
			 not specifically delegated to the Federal Government by the
			 Constitution;
		Whereas many of the bills proposed by the State
			 legislatures recognize that numerous actions by Congress are weakening States
			 rights through legislation like the Patient Protection and Affordable Care
			 Act;
		Whereas more than a dozen state Attorneys General,
			 including those from Alabama, Florida, Idaho, Louisiana, Nebraska, North
			 Dakota, Pennsylvania, South Carolina, Utah, Virginia, and Washington, have
			 filed or announced their intention to file lawsuits challenging Congress’s
			 authority to force citizens to buy health insurance;
		Whereas numerous doctors’ groups, such as New Jersey
			 Physicians Inc., and individuals around the country have or are preparing to
			 file suit against this unconstitutional law; and
		Whereas 54 percent of Americans oppose the Patient
			 Protection and Affordable Care Act and 56 percent of Americans think the
			 Federal Government has become so large and powerful that it poses an immediate
			 threat to the rights and freedoms of ordinary citizens: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)commends the efforts of State legislatures,
			 Attorneys General, and citizens to resist the unconstitutional implementation
			 of the Patient Protection and Affordable Care Act; and
			(2)applauds these
			 groups’ endeavors to protect the rights and the interests of American
			 citizens.
			
